Name: Council Regulation (EC) No 2796/94 of 14 November 1994 amending Regulation (EEC) No 3677/89 as regards the total alcoholic strength by volume of certain quality wines imported from Hungary and Romania
 Type: Regulation
 Subject Matter: trade;  food technology;  beverages and sugar;  marketing;  Europe
 Date Published: nan

 Avis juridique important|31994R2796Council Regulation (EC) No 2796/94 of 14 November 1994 amending Regulation (EEC) No 3677/89 as regards the total alcoholic strength by volume of certain quality wines imported from Hungary and Romania Official Journal L 297 , 18/11/1994 P. 0001 - 0002 Finnish special edition: Chapter 3 Volume 63 P. 0003 Swedish special edition: Chapter 3 Volume 63 P. 0003 COUNCIL REGULATION (EC) No 2796/94 of 14 November 1994 amending Regulation (EEC) No 3677/89 as regards the total alcoholic strength by volume of certain quality wines imported from Hungary and RomaniaTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), and in particular Article 70 (2) thereof, Having regard to the proposal from the Commission, Whereas pursuant to Article 70 (1) (b) of Regulation (EEC) No 822/87, wines intended for direct human consumption, other than sparkling wines and liqueur wines, originating in third countries may not be imported into the Community if they have a total alcoholic strength by volume exceeding 15 % vol; Whereas pursuant to Council Regulation (EEC) No 3677/89 of 7 December 1989 on the total alcoholic strength by volume and the total acidity of certain imported quality wines and repealing Regulation (EEC) No 2931/80 (2), a derogation was granted from this principle for certain third-country wines pursuant to Article 70 (2) (a) of Regulation (EEC) No 822/87; whereas the derogation applicable to certain Hungarian wines was granted for a trial period which expired on 31 August 1994; Whereas on conclusion of the Agreements between the European Community and Hungary and Romania on the reciprocal protection and control of wine names (3), the Community undertook to grant the derogation applicable to Hungarian wines for an indefinite period and to grant a similar derogation for certain high-quality wines originating in Romania; whereas Regulation (EEC) No 3677/89 must therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Article 1 of Regulation (EEC) No 3677/89 is hereby amended as follows: 1. The following point shall be added to paragraph 1: '(d) wines originating in Romania, whose total alcoholic strength by volume exceeds 15 % vol, without enrichment, where they are designated by "VSOC" or "Vinuri de calitate superioara cu denumire de origine si trepte de calitate" and having one of the following geographic indications: - Cernavoda, - Cotnari, - Medgidia, - Murfatlar, - Nazarcea, - Pietroasa.' 2. In paragraph 2, 'For the purposes of paragraph 1 (b) and (c)', shall be replaced by 'For the purposes of paragraph 1 (b), (c) and (d)'. 3. Paragraph 3 shall be deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 1 (3), however, shall apply from 1 September 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 1994. For the Council The President J. BORCHERT (1) OJ No L 84, 27. 3. 1987, p. 1. Regulation as last amended by Regulation (EC) No 1891/94 (OJ No L 197, 30. 7. 1994, p. 42). (2) OJ No L 360, 9. 12. 1989, p. 1. Regulation as last amended by Regulation (EEC) No 2606/93 (OJ No L 239, 24. 9. 1993, p. 6). (3) OJ No L 337, 31. 12. 1993, pp. 94 and 178.